t c no united_states tax_court charles k breland jr petitioner v commissioner of internal revenue respondent docket no filed date in p’s chapter bankruptcy proceeding upon the agreement of p and the irs the bankruptcy court entered a consent order resolving the irs’ objection to the plan_of_reorganization that settled the amount of the irs’ priority claim and set out procedures for resolving the irs’ unsecured general claim consent order after the plan_of_reorganization was confirmed the irs moved for leave to amend its proof_of_claim because it determined that p might owe additional prepetition taxes that motion was denied by the bankruptcy court later but while the bankruptcy case was still pending r issued a notice_of_deficiency for certain of the years covered by the consent order and the plan_of_reorganization and p petitioned for redetermination p has moved for summary_judgment that the consent order bars r from pursuing any additional deficiency for the tax years covered in the consent order held a bankruptcy court order that does not determine a taxpayer’s total federal tax_liability for a given tax_year but only resolves the amount of the irs’ claim to be paid_by the bankruptcy_estate pursuant to the plan_of_reorganization does not preclude a subsequent notice_of_deficiency or resulting tax proceeding for nondischargeable taxes from the same tax_year held further because the bankruptcy court did not determine p’s total federal tax_liability for any of the subject tax years res_judicata and collateral_estoppel do not bar r from pursuing additional deficiencies for the subject tax years john h adams for petitioner edwin b cleverdon for respondent opinion pugh judge respondent issued a notice_of_deficiency determining that petitioner and his wife1 owed the following year deficiency dollar_figure big_number big_number penalty sec_6662 addition_to_tax sec_6651 dollar_figure big_number big_number -0- dollar_figure -0- petitioner’s wife yvonne s breland filed a separate petition at docket no her case has been continued pending resolution of the summary_judgment motion in petitioner’s case unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years at issue rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar petitioner has filed a motion for summary_judgment asking us to rule that respondent is precluded from pursuing the income_tax deficiencies for tax years and because he and respondent already entered into a negotiated settlement agreement determining the amounts of tax and penalties he owed for those years as part of his bankruptcy proceeding respondent objects arguing that there was no such settlement nor did the bankruptcy court determine petitioner’s total federal tax_liability for any of the subject years the facts are not disputed rather we must decide the legal effect of a consent order entered by the bankruptcy court ratifying the parties’ settlement in the bankruptcy case of the amount of the internal revenue service’s irs priority claim allowed under the plan_of_reorganization consent order background we begin our analysis with a history of petitioner’s bankruptcy proceedings on date petitioner commenced a chapter bankruptcy case in the u s bankruptcy court for the southern district of alabama bankruptcy on or about date the irs filed a proof_of_claim for income_tax and penalties from petitioner of dollar_figure the claim was amended several times to seek different amounts from petitioner for tax years through petitioner objected to the proof_of_claim because of the penalties asserted by the irs arguing that he had reasonable_cause for not paying the taxes on time a plan_of_reorganization was proposed and the irs filed an objection to confirmation asserting among other things that the plan should not be confirmed because the fund created by the plan to pay priority tax claims was insufficient to pay the priority tax claims asserted against the estate ultimately the plan_of_reorganization was confirmed and the parties settled the irs’ objection pursuant to a stipulated consent order entered by the bankruptcy court on date as entered it stated upon review of the record and agreement of the debtor charles k breland jr and the claimant united_states of america in settlement and compromise of the united states’ protective objection to the amended plan_of_reorganization of ohana cabo doc it is hereby ordered adjudged and decreed that the internal_revenue_service irs shall withdraw its amended proof_of_claim claim no filed on date and reinstate its amended proof_of_claim claim no filed on date irs claim ohana cabo llc was a plan proponent who under the terms of the plan_of_reorganization acquired certain assets the irs claim totals dollar_figure and consists of unsecured priority tax claims totaling dollar_figure irs priority tax claims and unsecured general claims totaling dollar_figure irs unsecured general claims the irs priority tax claims of dollar_figure shall be allowed in full and paid in accordance with the terms of sec_2 and of the confirmed ohana cabo llc’s chapter plan_of_reorganization as amended plan see docs and the debtor shall preserve his existing objection to the irs unsecured general claims pursuant to of the plan and said claims shall be deemed disputed within the meaning of sec_3_2 of the plan until resolution of such disputed claims through either settlement or adjudication to a final order as defined in dollar_figure of the plan to the extent that such disputed claims become allowed as defined in sec_1 of the plan payment of said allowed claims shall be made in accordance with sec_3_2 and of the plan hearing on the debtor’s objection to the irs unsecured general claims shall be set for tuesday date pincite a m the debtor individually and in his capacity as post- confirmation estate representative as defined in dollar_figure of the plan shall be obligated to comply with the necessary tax_return reporting requirements for the debtor and the estate for the tax years through by no later than wednesday date the plan shall be modified to read as follows plan default relating to taxes upon any default under the plan relating to the non-payment of any administrative expense priority tax claims or unsecured claim the administrative collection powers and the rights of the united_states shall be reinstated as they existed prior to the filing of the bankruptcy petition including but not limited to the assessment of taxes the filing of notice_of_federal_tax_lien and the powers of levy seizure and sale under title_26 of the united_states_code see plan at sec_11 formerly sec_11 prior to amendment the united states’ protective objection to the amended plan_of_reorganization of ohana cabo doc shall be withdrawn with prejudice after confirmation the irs conducted discovery in connection with petitioner’s objection to penalties on date the irs filed a motion for leave to file an amended proof_of_claim to assert a claim for tax for through of approximately dollar_figure million alleging that it learned through discovery that petitioner substantially underreported his income in those years the bankruptcy court denied this motion on date holding that the irs was bound by the consent order the irs appealed to the u s district_court for the southern district of alabama which determined that the bankruptcy court did not abuse its discretion the irs then appealed to the u s court_of_appeals for the eleventh circuit that appeal ultimately was dismissed by stipulation of the parties later petitioner filed a motion for attorney’s fees under sec_7430 for the litigation over the irs’ attempts to amend the proof_of_claim in an order dated date the bankruptcy court denied that motion holding that the irs was substantially justified in pursuing amendment because of doubt at the time about whether it could pursue its claim for additional taxes in another proceeding while the bankruptcy was pending respondent issued the notice_of_deficiency before us the proceeding was stayed until the conclusion of the bankruptcy in petitioner now has pending a second bankruptcy proceeding bankruptcy which he commenced in before the conclusion of the bankruptcy respondent has filed a claim in that proceeding for tax and penalties for tax years including those before us on date the bankruptcy court entered an order in the bankruptcy lifting the automatic_stay to allow this case and cases challenging a notice_of_deficiency for docket no for petitioner and docket no for petitioner’s wife to go forward discussion rule b provides in part that after a motion for summary_judgment and an opposing response are filed a decision shall be rendered if the pleadings and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the question of whether res_judicata or collateral_estoppel applies in this case raises no factual disputes therefore summary adjudication is appropriate petitioner argues that the consent order and the principle of res_judicata preclude respondent from collecting any additional tax for through petitioner argues that 345_us_502 controls the outcome of this case in that case the supreme court held that a tax_court decision determining the taxpayer’s liability on the basis of a joint stipulation by the parties was res_judicata as to the years that had been at issue in the tax_court case but did not collaterally estop the government in litigation relating to other tax years respondent counters that u s c secs and forbid application of res_judicata here by making certain tax claims nondischargeable in bankruptcy res_judicata prevents repetitious suits involving the same cause of action and is rooted in considerations of economy of judicial time and public policy favoring the establishment of certainty in legal relations 333_us_591 traditionally stated when a court of competent jurisdiction has entered a final judgment on the merits of a cause of action the parties to the suit and their privies are thereafter bound ‘not only as to every matter which was offered and received to sustain or defeat the claim or demand but as to any other admissible matter which might have been offered for that purpose ’ id quoting 94_us_351 the elements of res_judicata are identity of parties prior judgment by a court of competent jurisdiction final judgment on the merits and the same cause of action 118_tc_348 citing 880_f2d_694 4th cir and 815_f2d_1046 5th cir however where the subsequent cause of action or demand is different the principle of res_judicata may be applied much more narrowly as collateral_estoppel commissioner v sunnen u s pincite collateral_estoppel precludes litigation of issues in a second cause of action if those issues were actually litigated and necessary to the outcome of the first action hambrick v commissioner t c pincite citing 439_us_322 thus a prior judgment may bind parties but only as to those matters in issue or points controverted upon the determination of which the finding or verdict was rendered commissioner v sunnen u s pincite quoting cromwell u s pincite and parties are free to litigate points which were not at issue in the prior action even if they theoretically could have been raised and decided in the prior action id for collateral_estoppel to bind a party as to an issue five conditions must be established the issue in the second suit must be identical in all respects with the one decided in the first suit there must be a final judgment rendered by a court of competent jurisdiction the party against whom collateral_estoppel is invoked must have been a party or privy to a party to the prior judgment the relevant issue must have been actually litigated and the resolution of the issue must have been essential to the prior decision and controlling facts and applicable legal rules must remain unchanged from those in the prior litigation 90_tc_162 aff’d 904_f2d_525 9th cir res_judicata and collateral_estoppel may apply to proceedings involving federal taxes commissioner v sunnen u s pincite here the causes of action are not the same therefore res_judicata does not apply specifically before us is a petition for redetermination of petitioner’s total_tax liability for the years covered by the notice_of_deficiency whereas the consent order was entered to resolve the irs’ objection in the plan confirmation proceeding during the bankruptcy the facts necessary to the deficiency case before us--petitioner’s income deductions and credits--were not necessarily considered during the plan confirmation proceeding which primarily addressed viability of the proposed plan_of_reorganization and disposition of the debtor’s assets pursuant to u s c a see 244_f3d_1289 11th cir explaining that causes of action are the same for res_judicata purposes only if they arise out of the same nucleus of operative fact hambrick v commissioner t c pincite finding that res_judicata did not bar deficiency proceeding because bankruptcy court did not inquire into merits of debtor’s tax_liability in process of confirming plan_of_reorganization or otherwise consider tax_liability in bankruptcy case in 244_f3d_1289 11th cir the court_of_appeals observed that the facts giving rise to a bankruptcy proceeding involve the financial collapse of the debtor and that the chapter confirmation process is primarily an inquiry into the viability of the proposed plan_of_reorganization and the disposition of the assets of the bankruptcy_estate here the facts underlying the deficiency proceeding--petitioner’s tax items for each year--were not raised or litigated in the confirmation process the consent order expressly left petitioner’s objection to the irs’ claim pending and set forth a process for dispute resolution and as we will explain because the irs held nondischargeable debts and the bankruptcy court never examined or decided petitioner’s tax_liability for any of the subject years the bankruptcy proceeding more broadly was limited to resolving the amount of tax that would be paid_by the bankruptcy_estate under the plan_of_reorganization and as we explain below we also hold that as in hambrick v continued we therefore must examine the factors for collateral_estoppel we easily dispense with the first--petitioner was party to the prior litigation as debtor the harder question is whether the issue of his total_tax liability--which is the issue before us in a deficiency proceeding--is identical to the issue decided in the consent order to answer that question we must consider the authority under which the consent order was entered a bankruptcy court has broad authority to hear and determine all core proceedings arising under title of the united_states_code bankruptcy code and enter appropriate orders and judgments related thereto u s c secs b specifically a bankruptcy court may allow or disallow claims against the bankruptcy_estate and may estimate claims and interests for the purpose of confirming a plan under chapter u s c sec b b u s c sec_502 if a creditor files a proof_of_claim it is deemed allowed unless a party in interest objects in which case the bankruptcy court then determines the amount of the claim u s c sec_502 in general the confirmation of a bankruptcy plan discharges the debtor from any debt that arose before the date of such confirmation u s c sec d a continued commissioner 118_tc_348 there was no final judgment on the merits as to petitioner’s tax_liability thus in a chapter case a garden-variety creditor recovers on a prepetition claim only by filing a proof_of_claim and if necessary litigating the merits of the claim but a discharge under chapter does not discharge a debtor who is an individual from any debt excepted from discharge under u s c sec u s c secs d a a and under u s c sec a a certain taxes are nondischargeable whether or not a claim for such tax was filed or allowed in 794_f2d_584 11th cir the u s court_of_appeals for the eleventh circuit held that the bankruptcy code makes clear under u s c d that the confirmation of a plan_of_reorganization does not fix tax_liabilities made nondischargeable under u s c see also id pincite congress has made the choice between collection of revenue and rehabilitation of the debtor by making it extremely difficult for a debtor to avoid payment of taxes under the bankruptcy code there even though the irs filed a proof_of_claim for only a portion of the income and withholding taxes owing and the confirmed plan provided for payment of the filed claim the irs was not precluded by res_judicata from later collecting additional withholding taxes for the same tax_year id similarly the u s court_of_appeals for the tenth circuit held that the irs was not precluded from assessing or collecting additional taxes beyond those provided for in the chapter plan where the irs audited the debtor’s tax_return after the plan was confirmed and determined additional taxes were owed because those taxes were nondischargeable under u s c sec 45_f3d_373 10th cir in depaolo the irs filed an initial proof_of_claim and after negotiation with the debtor jointly executed a stipulation outlining the amount of the allowed claim for several prepetition tax years including that would be treated in the chapter plan and filed an amended proof_of_claim to reflect the stipulated amount the plan was confirmed without objection by the irs but after an audit the irs issued a notice_of_deficiency for additional taxes for the court rejected the debtor’s argument that the events in the bankruptcy proceeding finally determined the debtor’s total tax_liability reasoning while principles of res_judicata apply generally to bankruptcy proceedings the plain language of u s c secs and forbid the application of those principles to the facts of this case by expressly providing that the described taxes are not discharged whether or not a claim for such taxes was filed or allowed u s c a a emphasis added congress has determined that the irs may make a claim for taxes for a particular year in a bankruptcy proceeding accept the judgment of the bankruptcy court then audit and make additional claims for that same year even though such conduct may seem inequitable or impair the debtor’s fresh_start id pincite in a case involving facts very similar to depaolo this court held that the irs was not estopped from determining deficiencies that could result in liabilities for the same tax_year greater than those the irs claimed in a taxpayer’s confirmed chapter bankruptcy plan hambrick v commissioner t c pincite in hambrick we held that res_judicata did not apply because the bankruptcy court did not enter a final judgment on the merits of the taxpayer’s tax_liability in the process of confirmation id pincite without a final judgment on the merits res_judicata cannot apply in so holding we noted the lack of a hearing pursuant to u s c sec_505 to determine the tax debt because the taxpayer never objected to the proof_of_claim filed by the irs id we also held that because the merits of the taxpayer’s tax_liability were not actually litigated and there was no indication that the plan was confirmed on the basis of the underlying merits of the tax debts collateral_estoppel did not preclude the irs from issuing its post confirmation notices of deficiency for additional prepetition taxes id but we also have recognized the preclusive effect of a bankruptcy court determination holding that collateral_estoppel prevented the irs from determining federal tax deficiencies for tax years when a bankruptcy court had previously determined that the taxpayer had no federal_income_tax liabilities for those years 84_tc_137 in mcquade the bankruptcy court held a trial on the tax_liabilities for the years at issue and entered findings_of_fact and conclusions of law determining that the taxpayer had no tax_liabilities id pincite we also have held that a judgment entered by a bankruptcy court dismissing a corporate taxpayer’s objection to the irs’ income_tax claim and allowing the tax claim in full precluded the taxpayer from relitigating the tax_liabilities of the same tax years fla peach corp v commissioner 90_tc_678 critically in both mcquade and fla peach corp the bankruptcy court was acting pursuant to its authority granted by u s c sec_505 which provides that a bankruptcy court may determine the amount or legality of any_tax any fine or penalty relating to a tax or any addition_to_tax whether or not previously assessed whether or not paid and whether or not contested before and adjudicated by a judicial or administrative tribunal of competent jurisdiction petitioner does not dispute that the taxes at issue are nondischargeable under the bankruptcy code rather he argues that the consent order binds respondent because it was issued pursuant to the bankruptcy court’s authority to determine taxes under u s c sec_505 and therefore fixed petitioner’s tax_liabilities for the years before the bankruptcy court in oral argument the parties agreed that the question we must decide is whether the consent order was issued under the bankruptcy court’s general authority to decide creditor claims and approve plans of reorganization or its specific authority to determine taxes under u s c sec_505 the parties have not cited nor did we find any cases that explain the preclusive effect of a bankruptcy court’s consent order on a subsequent tax proceeding the closest published case identified by the parties is 261_br_129 bankr d n j in that case the parties entered into a stipulation agreement that addressed all outstanding tax_liabilities for the relevant years id pincite it set forth the amounts of the irs’ secured and unsecured priority claims to be paid and prescribed payment deadlines it also explained that the debtors’ plan made no provision for payment of the irs’ unsecured general claims the irs retained refunds owed the debtors and the debtors made payments that together exceeded the total of the claims that the parties had agreed would be paid in the settlement agreement when the debtors objected the irs first agreed to refund the excess but then advised the debtors that it would not because it had determined that its proof_of_claim which formed the basis of the stipulation agreement did not include the debtors’ tax_liability for the debtors sued to enforce the terms of the bankruptcy plan the bankruptcy court held that the irs was barred from relitigating the claims resolved in the stipulation agreement concluding that the agreement had the effect of a judgment on the merits under u s c sec_505 and therefore had preclusive effect in re matunas b r pincite the court’s opinion did not include the text of the stipulation agreement or analyze the specific terms that led the court to conclude that it should give it the effect of a judgment of the bankruptcy court on the merits we now turn to what the consent order before us did and did not do first the consent order did not cite u s c sec_505 or otherwise state that it was issued pursuant to the bankruptcy court’s authority to determine taxes under that section nor did it include any factual recitations of petitioner’s income deductions and credits or anywhere state his total federal tax_liability for any year before the court rather it was expressly entered to resolve the irs’ objection to confirmation of the proposed plan_of_reorganization by its terms it fixed the priority tax claim that would be allowed and paid in the plan_of_reorganization capped the unsecured general claim for penalties and described how this disputed claim would be treated under the plan_of_reorganization set a hearing date for the adjudication of the unsecured general claim set a deadline for petitioner to comply with tax_return reporting requirements for certain tax years--including those prepetition years that are the subject of this tax_court proceeding and modified the plan_of_reorganization to include a default provision indeed petitioner objected to the irs’ proof_of_claim only insofar as he did not believe penalties were owed and the consent order explicitly left that objection pending nowhere did the consent order state that it was intended to determine petitioner’s total prepetition federal tax_liability and there is no indication that the irs agreed to waive any of its unique rights under the bankruptcy code with respect to the tax debts that were excepted from discharge whether or not a claim for such tax was filed or allowed u s c secs d a a we therefore see no basis for concluding that the consent order had the effect of a determination under u s c sec_505 if the consent order had fixed petitioner’s total federal tax_liability for the subject tax years as petitioner asserts then it would have preclusive effect see 502_us_367 see also 767_f2d_1514 11th cir aff’d sub nom 480_us_149 but unlike mcquade and fla peach corp the bankruptcy court in this case was not acting under its authority to determine taxes under u s c sec_505 and there is no indication that the court was inquiring into the merits of petitioner’s federal tax_liability for a particular year or making a determination as to total_tax for that year compare mcquade v commissioner t c pincite e vidence of her tax_liability for the years at bar were introduced into evidence in the prior litigation and the court made a determination of her income_tax liabilities with fla peach corp v commissioner 90_tc_678 determining that the bankruptcy court’s judgment under u s c sec_505 contained findings_of_fact and conclusions of law about each year’s tax_liability petitioner argues that int’l bldg co controls the outcome of this case we disagree in that case the taxpayer and the irs settled their tax_court case and that settlement constituted a final_determination of the taxpayer’s liabilities for the years before the tax_court int’l bldg co u s pincite see also sec_6214 48_tc_824 by contrast the bankruptcy court in this case resolved the amount of the irs’ claim to be allowed in the plan_of_reorganization that does not constitute a final_determination of federal tax_liabilities for the years covered by the claim because the irs is given express authority to determine additional liability for nondischargeable debts under u s c secs and see depaolo f 3d pincite holding that stipulation of irs’ allowed claim in a chapter case does not preclude irs from determining deficiencies postconfirmation for additional nondischargeable taxes from the same tax years covered by stipulation thus respondent was not required to raise the dollar_figure million tax_deficiency in the bankruptcy so long as the tax was not dischargeable and petitioner does not argue that it was cf 104_tc_221 explaining compulsory counterclaims and holding that no compulsory counterclaim arises until a notice_of_deficiency is issued lastly the parties direct us to two orders entered by the bankruptcy court in the bankruptcy that examined the effect of the consent order reaching different conclusions first in an order entered date bankruptcy court order the bankruptcy court denied the irs’ attempts to amend its claim to include additional taxes and penalties for the years covered by the consent order the bankruptcy court stated in this case the court finds that the consent order and not the confirmed plan is the controlling document as to the extent of the debtor’s tax obligation to the irs the consent order contains a clear statement of the total irs claim amount and divides that amount into priority and general unsecured values its terms were negotiated by the debtor and the irs and approved by this court the consent order settled a confirmation dispute and the irs had notice moreover by its terms the consent order appears binding and complete no specific limitation on the consent order’s effect is indicated in its terms the irs did not reserve the right to assert additional claims indeed the consent order did not reserve any rights to the irs only to the debtor the purpose of the consent order is unclear if it was not meant to bind the irs to its terms the court also concluded that whether the taxes at issue were dischargeable did not matter the dischargeability of the tax debts pursuant to u s c sec would only be relevant if the confirmed plan and not the consent order operated as a determination of the debtor’s tax_liability as such the issue is not whether the tax debts are nondischargeable the issue is whether the consent order’s treatment characterization and limitation of the tax debt owed by the debtor controls this court finds that it does the irs is bound by the terms of the consent order which sets out the amount and character of the tax debt at issue the bankruptcy court concluded that int’l bldg co and in re matunas applied not gurwitch in an order entered date bankruptcy court order the court denied petitioner’s motion for attorney’s fees the court concluded that at the time the irs pursued the litigation to amend its claim it was justified in thinking that res_judicata might attach to nondischargeable prepetition tax debt regardless of the consent order because the irs had discovered the liability before petitioner’s objection to the irs’ claim had been adjudicated two cases were pending before the u s court_of_appeals for the eleventh circuit around the time the irs sought leave to amend its claim in the bankruptcy fla dep’t of we note that the bankruptcy court judge who entered the consent order and the bankruptcy court order retired and the bankruptcy court order was entered by a different bankruptcy court judge we do not consider this fact relevant to our analysis of the import of the consent order revenue v diaz in re diaz 647_f3d_1073 11th cir and fla dep’t of revenue v davis in re davis 481_fedappx_492 11th cir in in re diaz f 3d pincite the debtor objected to the proof_of_claim filed by the florida department of revenue fl dor for past-due child_support the fl dor did not respond to the objection within days and the bankruptcy court deemed the objection unopposed and ordered the claim reduced to the amount in the debtor’s objection the court_of_appeals held that the fl dor was not precluded from pursuing nondischargeable child_support debts after a chapter bankruptcy discharge order had been issued because discharge does not prevent collection of nondischargeable debts id pincite1 in addition the court_of_appeals held that the doctrines of res_judicata and collateral_estoppel did not bar the state from litigating the amount of child_support debt because the only issue before the bankruptcy court in entering its order was the amount of the child- support debt that would be paid_by the bankruptcy_estate through the plan not the total child-support debt id pincite2 explaining that the bankruptcy court’s order sustaining the claim objection and reducing the allowed claim was not an adjudication of the total amount of the debt in so holding the court_of_appeals stated that the rationale in gurwitch and depaolo--cases dealing with nondischargeable taxes--applied with equal force in the context of child-support obligations id in davis the court_of_appeals applied the same principles as in diaz and depaolo to conclude that the fl dor was not precluded from pursuing a claim for child_support even though the bankruptcy court had previously disallowed the claim as untimely because the fl dor filed its proof_of_claim after the chapter bankruptcy plan was confirmed davis f app’x the court_of_appeals specifically held the scope of the bankruptcy court’s review of the issue of liability for non-dischargeable obligations is limited to liability in the context of a bankruptcy plan as such the bankruptcy court may disallow a claim during the proceeding but neither the discharge injunction nor principles of preclusion bar the fl dor or another child_support creditor from pursuing the debt post-bankruptcy id pincite citation omitted in the bankruptcy court order the bankruptcy court summarized the holdings of these cases as follows t he irs is entitled to collect the full amount of any statutorily nondischargeable tax debt owed by a debtor regardless of whether the debtor and the irs consent to a lesser amount during a debtor’s bankruptcy case or whether the irs even files a claim in a debtor’s bankruptcy case thus if a debtor’s tax debt is statutorily nondischargeable under then the irs is entitled to collect the full amount of that debt regardless of how it is treated in a debtor’s bankruptcy case and because the irs did not yet know how the court_of_appeals would decide the issue the bankruptcy court concluded that the irs’ litigation position was substantially justified and denied petitioner’s motion for attorney’s fees petitioner rejects this later interpretation of the consent order arguing that it addressed an unrelated issue attorney’s fees and that neither the bankruptcy court nor the district_court reviewing the bankruptcy court’s order could rule on the preclusive effect of the consent order in a later tax_court proceeding of course that logic would apply equally to the bankruptcy court order whose interpretation petitioner favors we agree that the bankruptcy court order and the bankruptcy court order are not binding because the bankruptcy court did not have the issue properly before it and could not have decided the preclusive effect of the consent order in a later tax_court proceeding indeed when the district_court affirmed the bankruptcy court order it specifically stated w hether the i r s may later have a claim or whether the consent order is res_judicata as to a later administrative tax claim are not issues before the court united_states v breland no wl at s d ala date moreover we believe that the bankruptcy court’s subsequent rejection of the irs’ efforts to amend its claim was consistent with what the consent order did--determine the amount of the irs’ claim to be paid_by the bankruptcy_estate under the plan_of_reorganization because the consent order determined the amount of the claim in the bankruptcy case the court concluded that whether the taxes were dischargeable was not relevant in deciding whether amendment should be allowed however the nondischargeability of certain tax debts is relevant when the claim treated under the bankruptcy plan does not include the entire prepetition federal tax debt of the taxpayer and the irs wishes to pursue the deficiency in sum we agree that respondent was bound by the terms of the consent order but because the consent order was not a determination of petitioner’s federal tax_liability for each tax_year at issue respondent is not precluded from determining deficiencies for unpaid tax debts that are excepted from discharge under the bankruptcy code and we may decide the matter in a deficiency proceeding we hold that res_judicata does not apply because the consent order is not a final judgment on the merits of petitioner’s entire federal tax debt for any given year relatedly we hold that collateral_estoppel does not apply because our interpretation and consideration of u s c secs a and d does not however render the consent order essentially meaningless which was a concern articulated by the court in 261_br_129 bankr d n j the consent order among other things continued there is no indication that petitioner’s total federal tax_liability was ever actually litigated or even at issue before the bankruptcy court see hambrick v commissioner t c pincite explaining that for collateral_estoppel to apply the parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision we will therefore deny petitioner’s motion for summary_judgment to reflect the foregoing an appropriate order will be issued continued resolved the irs’ priority claim that would be paid_by the estate under the terms of the plan established a procedure for resolving disputes about respondent’s general unsecured claims for penalties modified the plan by adding a provision relating to default and set a deadline for petitioner to comply with certain tax reporting requirements
